The opinion of the Court was delivered by
Mr. Justice Grimke.
The Court below had, on the authority of Stephen Ramsay Co. vs. Winn, nonsuited the plaintiff, considering it as a nullum pactum, being the assumption of one to pay the debt of another, without any consideration. But, in my opinion, this case is very distinguishable from that, inasmuch as that debt was due before the note was given, and there was no consideration whatever to the payee, who had undertaken to pay that debt. But in the present case no debt had yet been incurred when the defendant promised to pay the 30 dollars, and it was upon a good consideration, for the service had been proved to have been performed by the doctor. This, therefore, must be considered as an original undertaking on the part of the defendant, and for which he is liable: and to this point it is laid *366down in Cro. Eliz. 282, and 1 Gould’s Espinasse, 188, that where the service had been, done at the request of another, it shall be good to support this action. I am therefore in favour of a new trial.
Cokocle, Moil, Cheves, Gantt, and Johnson, J. concurred.